Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2013/229266 to Yanagihara et al., (translation from IDS 10/15/21)hereinafter “YANAGIHARA”. 
Regarding Claims 1 and 11, YANAGIHARA teaches a battery module 1 (see [0016], FIGs 1 and 2), comprising: 
at least one battery cell (see plurality of battery cells 2); 
a bus bar assembly (see front and rear busbar modules 5, 6) connected to an electrode lead 21 of the at least one battery cell and positioned on first and second side surfaces of the at least one battery cell (see front and rear busbar modules 5, 6 contacting electrode tab 21 (“lead”) of each battery cell 2 thereby electrically connecting the tabs 21 (“lead”) of battery cells 2 in [0016, 0021] and FIGs 2 and 9); and 
a heatsink assembly positioned in contact with both of the at least one battery cell and the bus bar assembly (see cooling plate 65 or 84 in [0033, 0039, 0041] wherein the cooling plate is positioned below the battery cells 2 and the bus bar assembly or on a lateral side of the battery cells 2 and the bus bar assembly; see [0033, 0039, 0041] and FIGs 16, 20 and 21), the heatsink assembly surrounding both of the at least one battery cell and the bus bar assembly (see a pair of heat collecting parts 45 being connected to the cooling plate 65 and are oriented orthogonally to it wherein each of the heat collecting parts 45 is in direct contact with the bus bar assembly in [0006, 0024, 0026, 0032, 0033] and FIGs 2, 15, 16).  YANAGIHARA further teaches the first and second side surfaces of the battery (see each battery cell 2 having a plurality of sides in FIGs 2 and 4 upon which busbars 5,6 connects to electrode lead 21) as being on opposing sides from one another (see FIG 2, 4).
Regarding Claim 2, 3 and 4, YANAGIHARA  teaches the bus bar assembly including: 
a bus bar housing (see bus bar substrate 30 on which each of the front bus bar module 5 and the rear bus bar module 6 are mounted on opposite sides of battery cells 2 in [0020] and FIGs 2 and 6) mounted to the first and second sides of the at least one battery cell; 
a connection bus bar coupled to the bus bar housing so as to contact the electrode lead of the at least one battery cell (see bus bar 31 either integrally molded or attached to the substrate 30 by some means after the substrate has molder and contacting positive and negative electrode tabs 21 in [0020-0021], FIGs 7, 10); and 
a heat transfer member thermally coupled to the heatsink assembly and to the connection bus bar or the electrode lead transferring heat generated at the electrode lead or the connection bus bar to the heatsink assembly (see heat transfer sheet 11 included in each of the front bus bar module 5 and the rear bus bar module 6 that is thermally coupled between the bus bar 31 and the corresponding heat collecting part 45 in [0024], FIG 10)
the heat transfer member mounted to the connection bus bar and is in direct contact with both of the connection bus bar and the heatsink assembly (see teaching in YANAGIHARA wherein the purpose of the heat transfer sheet 11 is to enhance heat transfer between the bus bar 31 and the heat collecting part 45 in [0024]); therefore the heat transfer sheet 11 is a “thermal interface material” by being disposed between the bus bar 31 and heat collecting part 45. 
Regarding Claims 7 and 8, YANAGIHARA teaches the pair of side heatsinks (see cooling beams 84 in FIG 21, [0040]) each have an internal flow path communicating with both the internal flow path of the lower heatsink and the internal flow path of the upper heatsink (see there being interconnections between cooling beams 84, cooling frame 81, and beams 82, 83, 84 in [0040-0041], FIG 21) and the internal flow paths of the lower, upper, and side heatsinks are configured such that the coolant supplied from the coolant supply unit flows along the internal flow path of the lower heatsink to the internal flow paths of the pair of side heatsinks and then through the internal flow path of the upper heatsink to the coolant discharge unit (see there being a continuous refrigerant passage 85 inside the beams 82, 83, 84  as formed from the inlet side beam 82 to the outlet side beam 83 via cooling bead 84 and cooling water or air flowing through them (see [0040]).
Regarding Claim 9, YANAGIHARA teaches a battery pack including the battery module 1 of claim 1 (see [0036-0040], FIGs 19 and 21). The battery module 1 is housed within a pack case (see [0037]). 
Regarding Claim 10, YANAGIHARA teaches that the battery pack is used in a vehicle (see [0036]).
Claims  1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP3343672 A1 to Shin et al. (from IDS filed 15 June 2021 using Applicant-provided machine English translation), hereinafter referred to as “SHIN”.
Regarding Claims 1 and 11, SHIN teaches a battery module 100 (see [0026-0029]), comprising: 
at least one battery cell 140; 
a bus bar assembly (see busbars 150 and further including busbar frame 160 in [0027-0028]) connected to an electrode lead of the at least one battery cell and positioned on first and second side surfaces of the at least one battery cell (see busbar 150 contacting electrode lead 142 thereby electrically connecting the electrode leads of battery cells 140 [0028] and there being the busbar structure on both side surfaces of the battery cells 140) ; and 
a heatsink assembly positioned in contact with both of the at least one battery cell and the bus bar assembly (see cooling plate 120 and heat sink structure in [0029-0030] wherein the cooling plate is under the battery stack structure 120 and thermally contacts the body of the battery cell 110 at the busbar 150), the heatsink assembly surrounding both of the at least one battery cell and the bus bar assembly (see particularly the second thermal contact portion of the cooling plate 120 vertically protruding and contacting busbar 150 in [0029]).  SHIN further teaches the first and second side surfaces of the battery (see side surfaces of battery cells 140 upon which busbar 150 connects to electrode lead 142) as being on opposing sides from one another (see FIG 1).
Regarding Claim 2, 3 and 4, SHIN teaches the bus bar assembly including: 
a bus bar housing (see frame 160 of the battery module 100 in [0036], FIGs 1, 2) mounted to the first and second sides of the at least one battery cell; 
a connection bus bar coupled to the bus bar housing so as to contact the electrode lead of the at least one battery cell (see there being busbars 150 connected to the busbar frame 160 and contacting electrode lead 142 in [0027-0029]); and 
a heat transfer member thermally coupled to the heatsink assembly and to the connection bus bar or the electrode lead transferring heat generated at the electrode lead or the connection bus bar to the heatsink assembly (see thermal contact surface having first and second thermal contact portions 122, 124 thermally contacting cooling plate 120 with battery cells 140 and busbars 150, respectively in [0036-0040], FIG 3)
the heat transfer member mounted to the connection bus bar and is in direct contact with both of the connection bus bar and the heatsink assembly (see second thermal contact portion 124 thermally contacting busbars 150 and being part of and connected to the cooling plate 120 [0029]) and further being made of material that is disposed adjacent to a thermal interface (see FIG 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Japanese Patent Publication No. 2013/229266 to Yanagihara et al., hereinafter “YANAGIHARA”.
Regarding Claims 5 and 6, YANAGIHARA teaches that the cooling plate 61 or 65 (“heat sink”) has an internal channel 62 or 66 configured to allow a coolant to flow through. The cooling plate 61 or 65extends along a bottom side of the battery cells 2 and bus bar assembly (see [0032, 0033] and FIGs 16 and 17). The cooling plate 65 or beam 84 is intended to dissipate heat from two heat radiating portions 46 – each connected to one of the heat collecting portions 45 (“cooling plates”) (see [0032]). The cooling frame 81 composed of inlet side beam 82, outlet side beam 83, and pair of cooling beams 84 that connect forming a continuous refrigerant passage 85. In one embodiment, YANAGIHARA teaches that each heat collecting portion 45 may be connected to not only one, but to two heat radiating portions 46. In the arrangement, there is a heat radiating portion 46 on each side of the heat collecting portion 45, and it forms a U-shaped assembly (paragraph [0048]).
With the U-shaped assembly taught by YANAGIHARA there would be heat radiating portion 46 on a first and second side of the battery cells 2 and bus bar assembly – one on the bottom side and one on the top side. Given that YANAGIHARA teaches connecting a cooling plate 65 (“heat sink”) to dissipate heat from the heat radiating portion 46, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that the U-shaped assembly comprising a connected upper heatsink and lower heatsink adjacent to first and second sides of the bus bar assembly could further have a second cooling plate 65 connected to the second heat radiating portion 46 positioned on the top side of the battery cells 2 and bus bar assembly for the purpose of dissipating heat from the second heat radiating portion 46 (see MPEP 2144.04 VI (B)) as YANAGIHARA recognizes alleviating the temperature difference in stacked batteries by thermally connecting them to a common cooling plate (see [0010-0013]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP3343672 A1 to Shin et al., as applied to claim 1 above and further in view of Japanese Patent Publication No. 2013/229266, hereinafter “YANAGIHARA”.
Regarding Claims 9 and 10, SHIN teaches that the battery module 100 is intended for use in an electric vehicle (see [0058]). Shin fails to teach a pack case configured to receive the battery module therein. It is well-known by one having ordinary skill in the art that battery modules used to power electric vehicles are used to form battery packs housed within a case (see, e.g. YANAGIHARA [0037]).
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery module 100 of SHIN within a battery pack case for the purpose of providing with protection from the environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722